Citation Nr: 0722234	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-14 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for a perforated right 
tympanic membrane.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.

The veteran's claims for service connection for tinnitus, a 
perforated right ear drum, and right ear hearing loss are 
addressed in the remand attached to this decision and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current left ear hearing loss was incurred in or 
aggravated by his active service or manifested to a 
compensable degree within one year following his separation 
from service.


CONCLUSION OF LAW

Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2004; a rating 
decision in October 2004; and a statement of the case in 
February 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the December 2005 
supplemental statement of the case.  The veteran received 
additional notification in April 2006.  However, the Board 
finds that issuance of a statement of the case is not 
required after the issuance of that notice letter, because no 
evidence has been added to the claims file subsequent to the 
December 2005 supplemental statement of the case.  38 C.F.R. 
§ 19.31 (2006).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In September 2002 and 
November 2002, VA requested complete service medical records 
from the National Personnel Records Center (NPRC).  However, 
in correspondence dated in August 2004, the NPRC indicated 
that after an extensive and thorough search, the records 
could not be located.  The NPRC concluded that either the 
records do not exist, that NPRC does not have them, or that 
further efforts to locate the records would be futile.

VA has obtained partial service medical records dated from 
February 1970 to September 1971 that include a September 1971 
separation examination report.  The Board is aware that in 
such a situation it has a heightened duty to assist a 
claimant in developing their claim.  This duty includes the 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  In a May 2004 statement 
in support of claim, the veteran stated that he did not have 
any additional evidence to submit in support of his claims.  
VA has obtained a medical examination in relation to this 
claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2006).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran claims that he was exposed to acoustic trauma in 
service.  A review of the veteran's DD Forms 214 shows that 
he served during a defined period of war.  He was awarded the 
National Defense Service Medal, Vietnam Campaign Medal, 
Combat Infantryman Badge, Vietnam Service Medal, and Purple 
Heart.  His military occupational specialty was tank turret 
repairman.  The veteran has indicated that he was exposed to 
noise during service.  Pursuant to 38 U.S.C.A. § 1154(b), the 
Board will presume that the veteran was exposed to noise 
while in combat.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for left ear hearing loss.

The service medical records are void of findings, symptoms, 
complaints, or a diagnosis of left ear hearing loss.  At 
separation in September 1971, audiometric testing failed to 
reveal left ear hearing loss that met the provisions of 
38 C.F.R. § 3.385 to constitute a disability for VA purposes.

A February 2003 VA audiological report shows a diagnosis of 
bilateral mild-high frequency hearing loss, right ear worse 
than left.

In November 2003, an audiogram suggested bilateral conductive 
hearing loss, right ear worse than the left with improvement 
since February 2003.

A September 2004 VA audio examination report shows a 
diagnosis of sensorineural hearing loss.  However, the 
examiner opined that the relationship between the left ear 
symptoms and service is purely speculative and that the 
evidence does not support an opinion.  He further opined that 
sensorineural hearing sensitivity is not poorer than expected 
for his age, and that high frequency loss may be related to 
middle ear dysfunction.

The veteran's post-service medical records are negative for 
any diagnosis of hearing loss within one year of separation 
from active duty.  While audiometric findings at separation 
in September 1971 show left ear hearing loss, the findings do 
not meet the criteria to constitute a disability.  In 
addition, left ear hearing loss was not diagnosed until over 
thirty years after separation.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence does show that the veteran now suffers from left ear 
hearing loss, the record includes a competent medical opinion 
that the condition is not related to the veteran's active 
duty and does not include any competent contrary medical 
opinion.  In the absence of any competent medical evidence 
linking any current left ear hearing loss to service, service 
connection must be denied.

The Board recognizes the veteran's contention as to the 
diagnoses and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, his assertions do not 
constitute competent medical evidence that his left ear 
hearing loss began during, or is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for left ear hearing loss is denied.


ORDER

Service connection for left ear hearing loss is denied.




REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  Where a disability is 
shown in service, a disability is currently shown, and there 
is evidence relating that disability to service, an 
examination is needed.  38 C.F.R. § 3.159(c)(4).

The veteran alleges that he was exposed to acoustic trauma in 
service from gunfire, and artillery as a tank turret 
repairman.

The Board notes that the veteran's report of examination upon 
entry into service is not contained in the claims file.  VA 
requested complete service medical records from the National 
Personnel Records Center (NPRC).  However, in correspondence 
dated in August 2004, the NPRC indicated that after an 
extensive and thorough search, the records could not be 
located.  The NPRC concluded that either the records do not 
exist, that NPRC does not have them, or that further efforts 
to locate the records would be futile.  Accordingly, the 
veteran is therefore entitled to a presumption of soundness.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board must consider if the presumption of soundness is 
rebutted by clear and unmistakable evidence.  In this case, 
the veteran's service medical records include an April 1971 
consultation report that notes a prior history of a 
perforated right ear drum.  An x-ray examination of the right 
ear showed sclerosis of the right mastoid, compatible with 
chronic infection.  No cholesteatoma was noted.  A 
consultation sheet notes a history of right ear drainage from 
age seventeen with a prior history of a perforated right ear 
drum.  The veteran also complained of a loud roar in the 
right ear.  Upon examination, the impression was perforated 
right ear drum and chronic otitis media.  The September 1971 
separation examination report notes that the veteran's 
perforated right ear drum existed prior to service (EPTS) and 
shows diagnoses of chronic otitis media of the right ear and 
a perforated right ear drum.  The report notes that the 
otitis media cleared with medication and that a tymnoplasty 
of the right drum was planned.  Audiometric testing revealed 
right ear hearing loss, that met the provisions of 38 C.F.R. 
§ 3.385 to constitute a disability for VA purposes.  
Accordingly, the Board finds that the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence that at the very least, the veteran's perforated 
right ear drum and infection of the right ear existed prior 
to service.

Post-service VA medical records show complaints of a right 
earache, right ear hearing loss, and bilateral tinnitus.  A 
January 2003 VA medical record shows that the veteran 
presented with complaints of an intermittent dull earache 
that began prior to Christmas.  The veteran also complained 
of worsening hearing loss.  A February 2003 VA audiology 
record shows that the veteran provided a history of right ear 
hearing loss with a sudden onset in Vietnam during combat, 
accompanied by constant bilateral tinnitus, frequent 
spontaneous spells of "dizziness," and vertigo.  He was 
unsure of the onset of his symptoms or whether they were 
associated with the current right ear problem.  He also 
reported that he had a perforated right ear drum and gave a 
history of substantial noise exposure in service from 
gunfire, artillery, and "combat noises."  Upon examination, 
his condition was diagnosed as bilateral mild-high frequency 
hearing loss, right worse than the left.  The audiologist 
reported a flat tympanogram with normal volume in the right 
ear, which was not consistent with a TM perforation, but is 
usually associated with middle ear fluid.

In March 2003, the veteran's condition was assessed as right 
chronic otitis and tympanoplasty, and possible modified 
radical mastoidectomy.

In November 2003, an audiogram suggested bilateral conductive 
hearing loss, right ear worse than the left that had improved 
since the February 2003 audiology examination.

The veteran underwent a VA audio examination in September 
2004.  Upon examination, the examiner diagnosed sensorineural 
hearing loss and opined that the veteran's right ear symptoms 
were not aggravated by service, but were caused by a disease 
process (infection) unrelated to military noise.  He further 
opined that it could be argued that the blockage caused by 
the disease could have acted like an ear plug to protect the 
ear from loud noise.  The examiner also stated that the 
veteran's sensorineural hearing loss was not poorer than 
expected for his age and that the high frequency loss may be 
conductive and related to middle ear dysfunction including 
the monomeric tympanic membrane with tympanosclerosis.  The 
Board finds that a medical examination is needed to determine 
whether any pre-existing right ear disabilities were 
aggravated by the veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA audio 
and ear disease examination.  The claims 
folder and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with this 
examination.  The review should be 
indicated in the examination report. 
Specifically, the examiner should provide 
the following opinion:

a)  The service medical records show 
that the veteran had an infection of 
the right ear prior to service.  The 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or more) that the pre-
existing right ear tympanic membrane 
perforation and infectious process were 
aggravated (increased in severity 
beyond the natural progression of the 
disease) during the veteran's service.
b)  The examiner should further state 
whether it is as likely as not that any 
tinnitus or right ear hearing loss are 
proximately due to or the result of the 
right ear infectious process or 
perforated tympanic membrane.

2.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable period of time for response.  
Then, return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
See 38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


